DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/4/2020 and 3/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "mist" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation H+h. The limitation is unclear. The limitation appears to refer to a standard put forth in claim 2, but depends from claim 1. Examiner recommends amending claim 11 to include the limitations of claim 2.
The remaining claims are rejected due to dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Verschueren (US 2014/0145000) in view of Matsuura (US 2011/0147482).
Regarding claim 1, Verschueren discloses a mist generator comprising: a reservoir (10, 16) storing a solution (Paragraph 47); an ultrasonic vibrator (14) configured to apply ultrasonic vibration to the solution stored in the reservoir to generate mist of the solution in the reservoir (Paragraph 48); and a mist delivery path (8) configured to deliver the mist from an inside of the reservoir to an outside of the reservoir (Paragraph 46), but fails to disclose wherein a relationship of d ≤ S0.5 is satisfied, where d is a depth of the solution stored in the reservoir and S is an area of a liquid surface of the solution stored in the reservoir.
Verschueren discloses the general condition of optimizing the fluid height in order to provide for optimal droplet generation rate. Matsuura discloses the general condition of optimizing the depth of a solution in order to provide for efficient atomization (Paragraph 76). Matsuura also discloses the general condition of optimizing the area of a liquid surface in order to provide for efficient atomization of a liquid (Paragraph 98).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize Verschueren in view of Matsuura to include a generation wherein a relationship of d ≤ S0.5 is satisfied, where d is a depth of the solution stored in the reservoir and S is an area of a liquid surface of the solution stored in the reservoir, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Matsuura to optimize the generator to include a relationship of d ≤ S0.5 satisfied, where d is a depth of the solution stored in the reservoir and S is an area of a liquid surface of the solution stored in the reservoir, in order to provide for efficient atomization of the fluid.
Regarding claim 2, Verschueren in view of Matsuura discloses the mist generator of claim 1, wherein the ultrasonic vibrator is provided under the reservoir (Figure 2); but fails to disclose wherein a relationship of 2h ≤ H is satisfied, where h is a distance from the ultrasonic vibrator to the liquid surface of the solution and H is a distance from the liquid surface of the solution to an upper surface of the reservoir.
Verschueren discloses the general condition of optimizing the relationship between the liquid surface and the upper surface of the reservoir (Examiner interprets positioning the nebulizing element as optimizing the relationship between the liquid surface and the bottom surface of the nebulizing element, which Examiner interprets as an upper surface of the reservoir, as it is positioned higher than the bottom of the reservoir), the water height and the vibrator, in order to provide for a desired pressure at the mesh, and droplet generation rate (Paragraphs 5-6 and 48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Verschueren in view of Matsuura to provide a device wherein a relationship of 2h ≤ H is satisfied, where h is a distance from the ultrasonic vibrator to the liquid surface of the solution and H is a distance from the liquid surface of the solution to an upper surface of the reservoir, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by Verschueren to modify the device to satisfy a relationship of 2h ≤ H, where h is a distance from the ultrasonic vibrator to the liquid surface of the solution and H is a distance from the liquid surface of the solution to an upper surface of the reservoir, in order to provide for a desired pressure and droplet generation rate.
Regarding claims 3-4, Verschueren in view of Matsuura discloses the mist generator of claim 2, but fails to disclose wherein a relationship of h Li is satisfied, where L1 is a distance from the liquid surface of the solution to an inlet port of the mist delivery path, or as to claim 4, wherein a relationship of L1 < H is satisfied.
Verschueren discloses the general condition of optimizing the water height, and the location of the nebulizing element which includes the inlet port (The mesh of the nebulizing element), and the relationship between the water height and the nebulizing element (Paragraphs 5-6 and 48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Verschueren in view of Matsuura to provide a device wherein a relationship of h ≤ Li is satisfied, where L1 is a distance from the liquid surface of the solution to an inlet port of the mist delivery path, and as to claim 4, wherein a relationship of L1 < H is satisfied, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by Verschueren to modify the device to satisfy a relationship of h ≤ L1, where L1 is a distance from the liquid surface of the solution to an inlet port of the mist delivery path, and as to claim 4, a relationship of L1 < H, in order to provide for a desired pressure and droplet generation rate.
Regarding claim 5, Verschueren in view of Matsuura discloses the mist generator of claim 1, but fails to disclose wherein the ultrasonic vibrator comprises a plurality of ultrasonic vibrators.
It would have been obvious to provide a plurality of ultrasonic vibrators since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis, 193 USPQ 8.
Regarding claim 6, Verschueren in view of Matsuura discloses the mist generator of claim 1, but fails to disclose wherein in a plan view of the reservoir along a vertical direction, the ultrasonic vibrator is disposed at a position that does not overlap with an inlet port of the mist delivery path.
Matsuura discloses a device wherein in a plan view of a reservoir along a vertical direction, an ultrasonic vibrator (2) is disposed at a position that does not overlap with an inlet port (13) of a mist delivery path (Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Verschueren to include in a plan view of the reservoir along a vertical direction, the ultrasonic vibrator is disposed at a position that does not overlap with an inlet port of the mist delivery path, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	
Regarding claim 7, Verschueren in view of Matsuura discloses the mist generator of claim 1, wherein an inlet port of the mist delivery path is spaced from an inner lateral surface of the reservoir (Figure 2, The central opening of the nebulizing element is spaced from the inner lateral surface of the reservoir).
Regarding claim 8, Verschueren in view of Matsuura discloses the mist generator of claim 1, further comprising: a carrier gas supply path (6) configured to discharge carrier gas into the reservoir (Paragraph 46), wherein a discharge port of the carrier gas supply path is positioned above an inlet port of the mist delivery path (Figure 2, The discharge port of the supply path is above the central opening of the nebulizing element).
Regarding claim 9, Verschueren in view of Matsuura discloses the mist generator of claim 8, wherein the discharge port of the carrier gas supply path is positioned closer to an inner lateral surface of the reservoir than the inlet port of the mist delivery path (Figure 2, The discharge port is adjacent the lateral surface, while the central opening of the nebulizing element is spaced from the lateral wall). 
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verschueren (US 2014/0145000) in view of Matsuura (US 2011/0147482) and Higson (US 4,976,259).
Regarding claim 10, Verschueren in view of Matsuura discloses the mist generator of claim 8, but fails to disclose wherein the discharge port of the carrier gas supply path comprises a plurality of discharge ports.
Higson discloses a device wherein a discharge port (154) of a carrier gas supply (150) comprises a plurality of discharge ports (156, 158).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Verschueren in view of Matsuura with the disclosures of Higson, providing the discharge port of the carrier gas supply to comprise a plurality of discharge ports (Higson, 156, 158), in order to provide for protection against contamination when the device is not in use.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Verschueren (US 2014/0145000) in view of Matsuura (US 2011/0147482) and Tomono (US 2008/0223953)
Regarding claim 11, Verschueren in view of Matsuura discloses the mist generator of claim 1, but fails to disclose wherein a perpendicular line to a vibration surface of the ultrasonic vibrator is inclined with respect to an inner lateral surface of the reservoir, and a relationship of H+h < L2 tan(t/2-0) is satisfied, where 0 is an angle between the perpendicular line and the inner lateral surface and L2 is a horizontal distance from a center of the vibration surface to the inner lateral surface located in a direction along which the perpendicular line extends from the vibration surface.
Tomono discloses the general condition of optimizing the angle of a transducer relative to a reservoir (Figure 1) in order to optimize atomization efficiency (Paragraphs 20-21). Additionally, Verschueren in view of Matsuura discloses the general condition of optimizing the depth of the fluid, the distance to the inlet port, and the distance to the upper surface of the reservoir as explained above. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Verschueren in view of Matsuura with the disclosures of Tomono, optimizing the generator to include a perpendicular line to a vibration surface of the ultrasonic vibrator is inclined with respect to an inner lateral surface of the reservoir, and a relationship of H+h < L2 tan(Π/2-Θ) satisfied, where Θ is an angle between the perpendicular line and the inner lateral surface and L2 is a horizontal distance from a center of the vibration surface to the inner lateral surface located in a direction along which the perpendicular line extends from the vibration surface, in order to optimize efficiency, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
Claim(s) 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spitz (US 3,840,391) in view of Matsuura.	
Regarding claim 1, Spitz discloses a mist generator comprising: (Aerosol generator A’, figure 4) a reservoir (14) storing a solution (Figure 1); an ultrasonic vibrator (12) configured to apply ultrasonic vibration to the solution stored in the reservoir to generate mist of the solution in the reservoir (Column 2, lines 57-60); and a mist delivery path (42’) configured to deliver the mist from an inside of the reservoir to an outside of the reservoir (Column 5, lines 9-13), but fails to disclose wherein a relationship of d ≤ S0.5 is satisfied, where d is a depth of the solution stored in the reservoir and S is an area of a liquid surface of the solution stored in the reservoir.
Matsuura discloses the general condition of optimizing the depth of a solution in order to provide for efficient atomization (Paragraph 76). Matsuura also discloses the general condition of optimizing the area of a liquid surface in order to provide for efficient atomization of a liquid (Paragraph 98).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize Matsuura to include a generation wherein a relationship of d ≤ S0.5 is satisfied, where d is a depth of the solution stored in the reservoir and S is an area of a liquid surface of the solution stored in the reservoir, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Matsuura to optimize the generator to include a relationship of d ≤ S0.5 satisfied, where d is a depth of the solution stored in the reservoir and S is an area of a liquid surface of the solution stored in the reservoir, in order to provide for efficient atomization of the fluid.
Regarding claim 12, Spitz in view of Matsuura discloses a film formation apparatus comprising: the mist generator of claim 1 (See above claim 1); and a furnace configured (64) to house a substrate (10’) so as to heat the substrate (Column 5, lines 20-24), wherein an outlet port (58’) of the mist delivery path (42’) is connected to the furnace (Figure 4), and the film formation apparatus supplies the mist of the solution to a surface of the substrate to grow a film on the surface of the substrate (Column 5, lines 1-8, 17-19 and 24-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752